DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the interview conducted August 18, 2022 (the “Interview”) and the response received August 30, 2022 (the “Response”).  
In response to the Interview and the Response, the previous (1) objection to the Specification under 37 C.F.R. § 1.57(e); and (2) objection to the title under 37 C.F.R. § 1.72(a)
are WITHDRAWN.
Claims 1–5 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed October 4, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(q) recites “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.”  Figs. 7, 9, 12–14, items 45, 130, 1300A, 1300B are reference characters that do not indicate a surface or cross section on which it is placed.  Thus, the drawings are objected to under 37 C.F.R. § 1.84(q) for failing to include lead lines for each reference character.  See Figs. 7, 9, 12–14, items 45, 130, 1300A see also 37 C.F.R. § 1.84(r) (reciting “[a]rrows may be used at the ends of lines, provided that their meaning is clear, as follows: (1) On a lead line, a freestanding arrow to indicate the entire section towards which it points.”).
37 C.F.R. § 1.84(p)(4) recites “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”  The drawings are objected to under 37 C.F.R. § 1.84(p)(4) for including reference characters that designate different parts.  Notably, items 45, 130, 1300A, 1300B each appear to designate different parts.  For example, fig. 6 identifies item 1300A as a “Node system” including items 30A, 40, 150A, 154A.  Fig. 7, however, identifies item 1300A as including steps S720–S724 and S731–S733.  Fig. 8 identifies item 1300A as a “Node system” including items 30-1A, 30-2A, 30-3A, 150A, 40A, 154A.  Items 45, 130, 1300B by analogy.
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including reference characters not mentioned in the description.  See, e.g., fig. 14, items S1411B, S1412B.
37 C.F.R. § 1.83(a) recites 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).

The drawings are objected to under 37 C.F.R. § 1.83(a) for including unlabeled rectangular boxes.  See boxes of fig. 10, items 45, 130A, 130B, 150.
37 C.F.R. § 1.84(p)(3) recites “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  
The drawings are objected to under 37 C.F.R. § 1.84(p)(3) for including letters not measuring at least .32 cm. (1/8 inch) in height.  See figs. 7, 9, 10, and 12 (all text except view numbers); and figs. 13, 14 (the text directed to items 130, 1300A, 1300B).
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Provisional Nonstatutory Double Patenting
Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/424,836 (‘836 App.).  
Regarding claims 1 and 5 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
Copending ‘836 App.
Claim 1: A data management system comprising: 







a plurality of request execution units included in a plurality of node systems of a second computer system that communicates with one or a plurality of first computer systems, 
wherein a request issuing unit included in the first computer system issues a state update request in which a target is specified, 










































one or a plurality of tamper-evidence execution units;
in each node system, for each state update request,  the request execution unit:
	executes state update processing of updating an object that is data representing a state of the target specified in the state update request, and 
	returns a response indicative of completion of the state update request without executing tamper-evidence processing, 
the one or a plurality of tamper-evidence execution units executes tamper-evidence processing of detecting whether, for each of one or more common completion requests of one or a plurality of update completion requests, the updated object is tampered with by comparing updated objects of the plurality of node systems or by comparing summaries thereof, 
each of the one or a plurality of update completion requests is a state update request for which the execution of the state update processing has been completed, and 
each of the one or a plurality of the common completion requests is an update completion request that is common among two or more node systems of the plurality of node systems.
Claim 1: A data management system comprising: 
	one or a plurality of context addition units; and 
	one or a plurality of conflict determination units, 
	wherein one or a plurality of first computer systems include one or a plurality of request issuing units, 
	a plurality of node systems of a second computer system that communicates with one or a plurality of first computer systems include a plurality of request execution units, 
	the request issuing unit in the first computer system issues a status update request, 
	the status update request being input to an ordering system, 
	the state update request includes an argument group including one or more arguments and a processing content that is a description representing a content of state update processing using the argument group or a link to the description, 
	the state update processing is processing of updating, for each of one or more targets, an object that is data representing a state of the target, the ordering system is composed of one or a plurality of partitions and is a system that guarantees total ordering for each partitions, 
	the context addition unit adds a context that is a description for identifying one or more targets to the state update request, for each node system, each time the status update request is output from the ordering system, 
	the conflict determination unit identifies the one or more targets from the context of the state update request, and performs a conflict determination for determining whether the identified one or more targets conflict with one or more targets specified in one or more status update requests being executed in the node system, and 
	when a result of the conflict determination is that there is no conflict, the request execution unit in the node system executes the state update request.

Claim 10: The data management system according to claim 1, comprising 
	one or a plurality of tamper-evidence execution units, 	wherein in each node system, the request execution unit, for each state update request, 
	executes state update processing of updating an object that is data representing a state of the target specified in the state update request, and 
	returns a response indicative of completion of the state update request without executing tamper-evidence processing, 
	the tamper-evidence execution unit executes tamper-evidence processing of detecting whether, for each of one or more common completion requests of one or a plurality of update completion requests, the updated object is tampered with by comparing updated objects of the plurality of node systems or summaries thereof,
	the update completion request is a state update request for which the execution of the state update processing has been completed, and 
	
	the common completion request is an update completion request that is common among two or more node systems of the plurality of node systems.
Claim 5. A data management method comprising: 
	






	
	in each of a plurality of node systems of a second computer system that communicates with one or a plurality of first computer systems, 
	













































	for each state update request which is issued by the first computer systems and in which a target is specified, 
	executing state update processing of updating an object that is data representing a state of the target specified in the state update request; 
	
	returning a response indicative of completion of the state update request without executing tamper-evidence processing; and 
	executing tamper-evidence processing of detecting whether, for each of one or more common completion requests of one or a plurality of update completion requests, the updated object is tampered with by comparing updated objects of the plurality of node systems or summaries thereof, 
	
	each of the one or a plurality of update completion requests being a state update request for which the execution of the state update processing has been completed, and 
	each of the one or a plurality of common completion requests being an update completion request that is common among two or more node systems of the plurality of node systems.
Claim 1: A data management system comprising: 
	one or a plurality of context addition units; and 
	one or a plurality of conflict determination units, 
	wherein one or a plurality of first computer systems include one or a plurality of request issuing units, 
	a plurality of node systems of a second computer system that communicates with one or a plurality of first computer systems include a plurality of request execution units, 
	the request issuing unit in the first computer system issues a status update request, 
	the status update request being input to an ordering system, 
	the state update request includes an argument group including one or more arguments and a processing content that is a description representing a content of state update processing using the argument group or a link to the description, 
	the state update processing is processing of updating, for each of one or more targets, an object that is data representing a state of the target, the ordering system is composed of one or a plurality of partitions and is a system that guarantees total ordering for each partitions, 
	the context addition unit adds a context that is a description for identifying one or more targets to the state update request, for each node system, each time the status update request is output from the ordering system, 
	the conflict determination unit identifies the one or more targets from the context of the state update request, and performs a conflict determination for determining whether the identified one or more targets conflict with one or more targets specified in one or more status update requests being executed in the node system, and 
	when a result of the conflict determination is that there is no conflict, the request execution unit in the node system executes the state update request.

Claim 10: The data management system according to claim 1, comprising 
	one or a plurality of tamper-evidence execution units, 	wherein in each node system, the request execution unit, for each state update request, 
	executes state update processing of updating an object that is data representing a state of the target specified in the state update request, and 
	returns a response indicative of completion of the state update request without executing tamper-evidence processing, 
	the tamper-evidence execution unit executes tamper-evidence processing of detecting whether, for each of one or more common completion requests of one or a plurality of update completion requests, the updated object is tampered with by comparing updated objects of the plurality of node systems or summaries thereof,
	the update completion request is a state update request for which the execution of the state update processing has been completed, and 
	
	the common completion request is an update completion request that is common among two or more node systems of the plurality of node systems.

	
This is a provisional nonstatutory double patenting rejection.

Means-plus-Function Language
Response to Arguments
Applicant asserts “Applicant did not intend and does not want a ‘means-plus-function’ interpretation, as evidenced by the lack of using ‘means for’ in the claim language.”  Response 10.  
The Examiner reminds Applicant that a “generic placeholder” is a term that is a substitute for “means.”  See MPEP § 2181(I)(A).  Claim 1 recites the terms “plurality of request execution units,” “request issuing unit,” and “one or a plurality of tamper-evidence execution units.”  The Examiner emphasizes the term “unit” since “[t]he following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): ‘mechanism for,’ ‘module for,’ ‘device for,’ ‘unit for,’ ‘component for,’ ‘element for,’ ‘member for,’ ‘apparatus for,’ ‘machine for,’ or ‘system for.’.”  MPEP § 2181(I)(A) (emphasis added and omitted).  Thus, the terms “plurality of request execution units,” “request issuing unit,” and “one or a plurality of tamper-evidence execution units” recited in claim 1 are terms that are simply a substitute for “means.”
Applicant argues “sufficient structure is recited in the claims as amended.”  Response 10.
The Examiner respectfully disagrees.  The limitations of claims 1–4 that invoke 35 U.S.C. § 112(f) do not possess an adequate structural modifier that further describes the generic placeholder consistent with the examples provided in MPEP § 2181(I)(C).
	Lastly, “Applicant affirmatively states that Applicant’s intent is that no ‘means-plus-function’ claim limitation constructions was desired.”  Response 10.
	The Examiner reminds Applicant that if Applicant does not intend to have the claim limitations treated under § 112(f), Applicant may amend the claims so that they will clearly not invoke § 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) (available at https://www.govinfo.gov/content/pkg/FR-2011-02-09/pdf/2011-2841.pdf).
The Invoking
The instant application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a plurality of request execution units” (claim 1, line 3);1 
“a request issuing unit” (claim 1, line 5);2 and
“the one or a plurality of tamper-evidence execution units” (claim 1, line 19).
Since the claim limitations invoke § 112(f), claims 1–4 have been interpreted to cover the corresponding structure described in the Specification that achieves the claimed function, and equivalents thereof.  The Examiner interprets the corresponding structure described in the Specification that achieves the claimed function as being “a microprocessor such as a CPU (Central Processing Unit).”  Spec. ¶ 22.

Claim Rejections – 35 U.S.C. § 112
Claims 1–5 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Notably, claim 1, line 5, “the first computer systems” lacks clear antecedent basis.  See MPEP § 2173.05(e).  The term “one or a plurality of first computer systems” (claim 1, line 4) may be only one first computer system.  Claim 5, lines 3–4 by analogy.

Claim Rejections – 35 U.S.C. § 103
Claims 1 and 5 are rejected under 35 U.S.C. § 103 as being obvious over Sreedhar et al. (US 2020/0174968 A1; filed Nov. 29, 2018) in view of Mokhasi (US 2018/0053182 A1; filed Aug. 18, 2016).
Response to Arguments
Applicant argues “the subject matter according to such an example is absolutely not disclosed or suggested in any of the cited references.  For example, regarding Fig. 2B of Sreedhar, EXECUTE and INSPCECT [sic] are sequential (not separated, in other words, they are not able to be executed in parallel)’ [sic].”  Response 11.
	The Examiner is unpersuaded of error.  The rejection maps (1) Sreedhar’s steps (a)–(c) at ¶ 102 to the claimed executing state update processing, and (2) Sreedhar’s ¶ 103 to the claimed tamper-evidence processing.  Assuming Applicant is arguing the claimed executing state update processing and tamper-evidence processing are not able to be executed in parallel, Applicant’s argument is not commensurate with the scope of claim 1 which does not recite the claimed executing state update processing and tamper-evidence processing executing in parallel.  See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability).  
	Next, Applicant argues “‘EXECUTE’ of Sreedhar is different from “state update processing” in the present invention because . . . ‘EXECUTE’ of Sreedhar does not complete update [sic] the ledger.”  Response 11–12.
The Examiner is unpersuaded of error because Applicant’s argument is not commensurate with the scope of claim 1 which does not recite a ledger, let alone completing an update of the ledger.  See Self, 671 F.2d at 1348.
Next, Applicant asserts “according to paragraphs [0102] to [0104] of Sreedhar, ‘INSPCECT’ [sic] is necessary in order to complete update of the ledger.”  Response 12.  Applicant argues “the present invention does not need “tamper-evidence processing” to complete [sic] update of an object.  In the present invention, ‘tamper-evidence processing’ is separate (independent) from ‘state update processing’.”  Id. at 13.
The Examiner is unpersuaded of error because Applicant’s argument is not commensurate with the scope of claim 1 which does not recite the tamper-evidence processing not needing to complete an update of a ledger.  See Self, 671 F.2d at 1348.
Next, Applicant argues 
the alleged combination of the references does not even recognize the problems addressed by the claims, let alone teach or suggest (and thus provides a much different structure than) a solution similar to that of the present invention. Therefore, the alleged combination of the references fails to teach or suggest this feature of the claims.

Response 13.
The Examiner is unpersuaded of error.  At the outset, the Examiner notes Applicant does not provide a problem the claims address, let alone what limitations from the claims address the problem.  Moreover, “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968).
Next, Applicant argues 
these references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection. Thus, a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight.

Response 13.
The Examiner is unpersuaded of error.  
Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.

In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971) (emphasis added).
	The Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sreedhar’s common completion request to be common among two or more node systems of the plurality of node systems as taught by Mokhasi “[t]o authenticate the transaction” (Mokhasi ¶ 44) and “to reduce potential errors in entering cryptocurrency addresses” (id. ¶ 86).  Thus, the Examiner disagrees with Applicant that the Examiner’s rationale to combine Sreedhar and Mokhasi is based solely on teachings gleaned from Applicant’s disclosure.  See McLaughlin, 443 F.2d at 1395.
	Lastly, Applicant argues that “there is no motivation or suggestion in the references of elsewhere (and thus no predictability for one of ordinary skill in the art) to urge the combination as alleged by the Examiner.”  Response 13.
The Examiner is unpersuaded of error.  As discussed above, the Examiner concludes that combining Sreedhar’s common completion request with Mokhasi’s common request among two or more node systems would at least authenticate a transaction and reduce potential errors—a motivation to combine Mokhasi with Sreedhar.  See MPEP § 2143(G).  Thus, this proposed combination of Sreedhar and Mokhasi predictably uses prior art elements according to their established functions to yield a predictable result.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).  “If a person of ordinary skill can implement a predictable variation, . . . § 103 likely bars its patentability.”  Id.  

The Rejection
Regarding claim 1, while Sreedhar teaches a data management system (fig. 2B, item 250) comprising: 
one or a plurality of tamper-evidence execution units (“the application of the client 260” at ¶ 103); and 
a plurality of request execution units (fig. 7, item 704) included in a plurality of node systems (fig. 2B, endorsing peer node item 281; “endorsing peers” at ¶¶ 103–104 at least suggests a plurality of endorsing peer nodes) of a second computer system (fig. 2B, items 281–284; fig. 7, item 700) that communicates with one or a plurality of first computer systems (fig. 2B, item 260), 
wherein a request issuing unit (“the SDK of the client 260” at ¶ 102; “a supported software development kit (SDK), such as NODE, JAVA, PYTHON, and the like” at ¶ 101) included in the first computer system issues a state update request (fig. 2B, item 291) in which a target (“the transaction flow may include a transaction proposal” at ¶ 100; “the client signature” at ¶ 100; “The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets)” at ¶ 101) is specified, 
in each node system, for each state update request (fig. 2B, item 291), the request execution unit:
executes state update processing (steps (a)–(c) at ¶ 102; “The endorsing peer node 281 may take the transaction proposal inputs as arguments to the invoked chaincode function. The chaincode is then executed against a current state database to produce transaction results including a response value, read set, and write set” at ¶ 102) of updating an object that is data representing a state of the target (¶ 102) specified in the state update request, and 
returns a response (fig. 2B, item 292; “In 292, the set of values along with the endorsing peer node’s 281 signature is passed back as a proposal response 292 to the SDK of the client 260 which parses the payload for the application to consume.” at ¶ 102) indicative of completion of the state update request without executing tamper-evidence processing (¶ 102 does not disclose tamper-evidence processing), 
the one or a plurality of tamper-evidence execution units executes tamper-evidence processing (¶ 103) of detecting whether, for each of one or more common completion requests (fig. 2B, item 292) of one or a plurality of update completion requests (fig. 2B, item 292), the updated object is tampered with by comparing updated objects of the plurality of node systems or by comparing summaries thereof (¶ 103), 
each of the one or a plurality of update completion requests is a state update request (¶ 103) for which the execution of the state update processing has been completed (at ¶ 102),
each of the one or more common completion requests is an update completion request (¶ 103), 
Sreedhar does not teach the common completion request being common among two or more node systems of the plurality of node systems.
Mokhasi teaches a request (“A copy of a blockchain (a public ledger of cryptocurrency transactions)” at ¶ 43) that is common among two or more node systems (fig. 1, items 118A–E) of a plurality of node systems (fig. 1, items 118A–E).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sreedhar’s common completion request to be common among two or more node systems of the plurality of node systems as taught by Mokhasi “[t]o authenticate the transaction” (Mokhasi ¶ 44) and “to reduce potential errors in entering cryptocurrency addresses” (id. ¶ 86).
Regarding claim 5, Sreedhar teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 5.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 1.
Claim 3 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 1.
Claim 4 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 1 and intervening claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US-20190103958-A1; and Yamada et al., Scalar DL: Scalable and Practical Byzantine Fault Detection for Transactional Database Systems, Proceedings of the VLDB Endowment, Vol. 14, Issue 7 (Mar. 2022).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes although the “plurality of request execution units” are included in “a pluraity of node systems of a second computer system that communicates with one or a pluraity of first computer systems,” such modification are not sufficient structures or materials for achieving the specified functions by the plurality of request execution units.  See MPEP § 2181(I)(C). 
        2 The Examiner notes although the “request issuing unit” is included in a “first computer system,” such modification is not a sufficient structure or material for achieving the specified functions by the plurality of request execution units.  See id.